J-A07004-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                    Appellant             :
                                          :
                                          :
              v.                          :
                                          :
                                          :
 KEVIN LYNNDIBENEDETTI MOSER              :   No. 1223 MDA 2017

                Appeal from the Order Entered July 20, 2017
               In the Court of Common Pleas of Berks County
            Criminal Division at No(s): CP-06-CR-0004680-2016


BEFORE:    PANELLA, J., OLSON, J., and STEVENS*, P.J.E.

JUDGMENT ORDER BY OLSON, J.:                           FILED MAY 07, 2018

      The Commonwealth of Pennsylvania appeals from the July 20, 2017

order granting Kevin Lynndibenedetti Moser’s (“Appellee’s”) suppression

motion. We are constrained to affirm.

      As our resolution of this appeal is based on the procedural history after

the suppression order, we decline to set forth the factual background and prior

procedural history. On March 22, 2017, Appellee moved to suppress blood

draw evidence. On July 20, 2017, the trial court issued findings of fact and

conclusions of law and granted Appellee’s suppression motion. On August 7,

2017, the Commonwealth filed this interlocutory appeal as of right.       See

Pa.R.A.P. 311(d) (“In a criminal case, under the circumstances provided by

law, the Commonwealth may take an appeal as of right from an order that

does not end the entire case where the Commonwealth certifies in the notice


____________________________________
* Former Justice specially assigned to the Superior Court.
J-A07004-18


of appeal that the order will terminate or substantially handicap the

prosecution.”).

      The trial judge contends that the Commonwealth failed to properly serve

her with a copy of its concise statement of errors complained of on appeal

(“concise statement”). Trial Court Opinion, 10/6/17, at 1-4; see Pa.R.A.P.

1925(b)(1). Our review of the record confirms that the Commonwealth failed

to serve the trial judge with a copy of its concise statement. See Concise

Statement, 8/22/17, at Certificate of Service.        Hence, if the technical

requirements for a concise statement order were unfulfilled, we are required

to find the Commonwealth waived all of its appellate issues. See Greater

Erie Indus. Dev. Corp. v. Presque Isle Downs, Inc., 88 A.3d 222, 224-

227 (Pa. Super. 2014) (en banc) (“Succinctly put, it is no longer within this

Court’s discretion to ignore the internal deficiencies of Rule 1925(b)

statements.”) See also Commonwealth v. Schofield, 888 A.2d 771, 774

(Pa. 2005) (“failure to comply with the minimal requirements of Pa.R.A.P.

1925(b) will result in automatic waiver of the issues raised.”)

      The trial court’s concise statement order fully complied with Rule

1925(b). It informed the Commonwealth that it was required to file its concise

statement within 21 days, that it was required to file a copy and serve a copy

on the trial judge, and that failure to comply with the order would result in

waiver. Concise Statement Order, 8/15/17, at 1. The concise statement order

was docketed and a notation on the docket indicates that the order was served


                                     -2-
J-A07004-18


on the Commonwealth on August 15, 2017. As such, we are required to find

the Commonwealth’s appellate issues waived due to its failure to serve the

trial judge with a copy of its concise statement. As the Commonwealth waived

its appellate issues, we are constrained to affirm the trial court’s suppression

order.

      Order affirmed. Case remanded. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/7/2018




                                     -3-